DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 8, 12-17, 20, 22-24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO 92/20741 (hereinafter, ANDO). 
Regarding claims 1, 7, 16, and 22, ANDO teaches a polyamide/polyolefin resin composition which comprises 80 to 40 wt% of a polyamide resin, 1 to 40 wt% of a modified polyolefin (which reads on a compatibilizer), and 20 to 60 wt% of a polypropylene resin (Abstract). It is well-known that polypropylene resin reads on a thermoplastic polyolefin resin. The resin composition further comprises 1 to 200 parts by weight, preferably 5 to 180 parts by weight of a fibrous reinforcement, an inorganic filler, or a mixture thereof (Abstract).  The fiber-like reinforcement include carbon fibers (pp. 4-5). The amount of carbon fibers is within the claimed range. 
The polyamide resin that can be used includes Nylon 6, Nylon 11, Nylon 12, Nylon 6/66, Nylon 612, Nylon 666/610, and Nylon 6/6T. Two or more of the polyamides can be used together (p.3, Best Mode for Carrying Out the Invention). As indicated in the present specification [0109-0111] of the PG Publication, Nylon 6T reads on the claimed first polyamide and Nylon 6, Nylon 11, Nylon 12 reads on the claimed second polyamide. 
ANDO teaches the resin composition is molded into a resin product such as a tube (p. 5). 
However, ANDO does not explicitly teach wherein a content of the mixture of polyamides is 0.1 part by mass to 100 parts by mass with respect to 100 parts by mass of the thermoplastic polyolefin resin.
Given ANDO teaches 80 to 40 wt% of polyamide and 20 to 60 wt% of polypropylene resin can be used in the composition which would overlap the claimed range. If 40 wt% of polyamide and 60 wt% of polypropylene resin were used then 40/60 x100 =66.7 of polyamide: 60/60 x 100 of polypropylene. 66.7 parts of polyamide falls within the claimed range. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I. 
Regarding claims 2 and 17, ANDO teaches the polyamide can be used includes Nylon 6T (which reads on structure unit (2) and Nylon 6 which reads on structure unit (4) (p.3, Best Mode for Carrying Out the Invention). 
Regarding claims 5 and 20, ANDO teaches the same aromatic polyamide (e.g. Nylon 6T) as the present invention, therefore the aromatic polyamides would possess the claimed range. 
Regarding claims 8 and 23, ANDO teaches a chopped strand textile with a length of 3 mm (p. 8). The examiner takes the position that carbon fibers reads on the chopped strand textile. 
Regarding claims 12 and 27, ANDO teaches a polyamide/polyolefin resin composition comprises 80 to 40 wt% of polyamide resin, 1 to 40 wt% of a modified polyolefin (which reads on a compatibilizer), and 20 to 60 wt%. Another polyamide/polyolefin resin composition which comprises 100 parts by weight of the mixture and 1 to 200 parts (Abstract). For instance, 40 grams of polyamide resin, 20 grams of modified polyolefin, and 40 grams of polypropylene resin based on 100 grams. Therefore, the amount of modified polyolefin would be 20 parts by weight which is within the claimed range.  
Regarding claims 13 and 28, ANDO teaches 80 to 40 wt% of polyamide, 1 to 40 wt% of a modified polyolefin, 20 to 60 wt% of a polypropylene resin, and 1 to 200 parts of carbon fibers, preferably 5 to 180 parts by weight (Abstract; pp. 4-5). Another polyamide/polyolefin resin composition which comprises 100 parts by weight of the mixture and 1 to 200 parts (Abstract). For instance, 40 g of polyamide, 60 g of polypropylene resin, and 100 g of carbon fibers which is a total amount of 200 g.
 40 g of polyamide/200 g x 100% of the total composition = 20% of mixture of polyamide which is within the claimed range
Regarding claims 14 and 29, ANDO teaches 80 to 40 wt% of polyamide, 1 to 40 wt% of a modified polyolefin, 20 to 60 wt% of a polypropylene resin, and 1 to 200 parts of carbon fibers (Abstract). Another polyamide/polyolefin resin composition which comprises 100 parts by weight of the mixture and 1 to 200 parts (Abstract). For instance, 40g of polyamide, 20g modified polyolefin, 40g of polypropylene, 100 g of carbon fibers which a total amount of 200 g. 
20 g of modified polyolefin/200 g x 100% of the total composition = 20% of the modified polyolefin 
Regarding claims 15 and 30, ANDO does not teach crosslinking the resin composition, therefore, the claim is met.  

Claims 1, 2, 5, 12-17, 20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al. (U.S. Publication No. 2011/0021707, hereinafter KOBAYASHI) as evidenced by EP 2423263 (hereinafter, EP ‘263).
Regarding claims 1 and 16, KOBAYASHI teaches a thermoplastic resin composition comprises (I) a thermoplastic resin composition comprising a thermoplastic resin (A) and resin (B) with a reactive functional group (Abstract; [0035]). Thermoplastic resin (A) can be used includes polyamide resin [0037-0043] and thermoplastic (B) include polyethylene resin, polypropylene resin, and polystyrene resin [0054] (thermoplastic (B) reads on the claimed thermoplastic polyolefin). Thermoplastic (A) is preferably  a mixture of polyamide resins [0040 and 0041] which includes polyamide 6, polyamide 66, polyamide 610, and etc. [0042] (which reads on the second polyamide of the present invention) and polyamide 6I, polyamide 6/6T, polyamide 9T (which reads on the first polyamide of the present invention). The compounding ratio between the thermoplastic (A) and resin (B), the ratio (weight of (A))/(weight of (B)) is preferably in the range of 5/95 to 95/5, more preferably 10/90 to 90/10, and most preferably 15/85 to 85/15 [0073]. The amount of thermoplastic (A) (polyamide) is 5 to 95 wt% and 10 to 90 wt% which is within the claimed range. The composition comprises filler such as carbon fiber in order to improve strength, dimensional stability, and etc. [0088]. The amount of filler is in the amount of 0.1 to 400 parts by weight relative to the 100 parts by weight of the thermoplastic resin composition [0089]. The composition comprises compound (D) such as styrene-maleic acid anhydride copolymer [0061-0065 and 0122] as evidenced by EP ‘263, styrene-maleic acid anhydride copolymer reads on a compatibilizer (p.7). 
The thermoplastic resin composition produced may be molded into various products including electronic parts, automobile and vehicle parts, and etc. [0098]. 
However, KOBAYASHI does not teach a preferred embodiment of the blend of the polyamides and a preferred embodiment of a content of the carbon fibers is 5 parts by mass to 133 parts by mass. 
Given KOBAYASHI teaches mixtures of polyamides are preferably used in the composition [0041], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have selected any combination of polyamide to arrive at the present invention. A person of ordinary skill is also a person of ordinary creativity, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR International Co. V Teleflex Inc. 550 USPQ2d 398, 421 (2007).
Given KOBAYASHI teaches the thermoplastic resin composition comprises fillers including carbon fibers in the amount of 0.1 to 400 parts by weight [0088-0089], It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). 
Regarding claims 2 and 17, KOBAYASHI teaches the polyamide can be used includes polyamide 6T and Polyamide 9T (reads on structure unit (2), Polyamide 610 (reads on structural unit (3), and Polyamide 6 which reads on structure unit (4). 
Regarding claims 5 and 20, KOBAYASHI teaches the same aromatic polyamide (e.g. Polyamide 6T) as the present invention, therefore the aromatic polyamides would possess the claimed range. 
Regarding claims 12 and 27, KOBAYASHI teaches the composition comprises compound (D) such as styrene-maleic acid anhydride copolymer [0061-0065 and 0122]. Compound (D) is in the amount of 1 part by weight (Table 11). 
Regarding claims 13 and 28, KOBAYASHI teaches the composition comprises thermoplastic (A) (polyamide) in the amount of is 5 to 95 wt% and 10 to 90 wt% [0073] and the amount of carbon fiber used is from 0.1 to 400 parts by weight relative to the 100 parts by weight of the thermoplastic resin composition [0089]. If 5g of polyamide is used and 100 parts of carbon fiber is used then the amount of the mixture of polyamide is 4.76% (5g/105g x 100%). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claims 14 and 29, KOBAYASHI teaches the composition comprises compound (D) such as styrene-maleic acid anhydride copolymer [0061-0065 and 0122]. Compound (D) is in the amount of 1 part by weight (Table 11). The amount of carbon fiber used is from 0.1 to 400 parts by weight relative to the 100 parts by weight of the thermoplastic resin composition [0089]. When 1 g of styrene-maleic anhydride copolymer and 100 g of carbon fiber is used then the amount of compatibilizer is 1/51g x 100% =1.96% which is within the claimed range. 
Regarding claims 15 and 30, KOBAYASHI does not teach crosslinking the resin composition, therefore, the claim is met.  
Claims 8, 9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over KOBAYASHI et al. (U.S. Publication No. 2011/0021707, hereinafter KOBAYASHI) as evidenced by EP 2423263 (hereinafter, EP ‘263) in further view of WADAHARA et al. (U.S. Publication No. 2004/0077771, hereinafter WADAHARA).
Regarding claims 8, 9, 23, and 24, the combined disclosures of KOBAYASHI and EP ‘263 substantially teaches the present invention, see paragraphs 18-21 above. 
However, the combined disclosures do not teach wherein an average fiber length of the carbon fibers is 0.1 mm to 5.0 mm (claims 8 and 23) and 0.2 mm to 2.0 mm (claims 9 and 24). 
In the same field of carbon reinforced resin composition, WADAHARA teaches thermoplastic resin (C) and carbon fibers (B) wherein the carbon fibers in the amount of 6 to 40% by weight having a number average fiber length of at least 200 µm (0.2 mm), more preferably at least 250 µm (0.25 mm), and particularly preferably is at least 300 µm (0.3 mm) (Abstract; [0049 and 0122]). Carbon fiber provides good balance between price and mechanical properties such as strength and modulus [0046]. 
The carbon reinforced resin composition can be used to produce molded articles such as electronic devices [0098-0101 and 0120]. 
Given KOBAYASHI teaches the thermoplastic resin composition comprising carbon fibers [0088 and 0089] and the composition produced may be molded into various products including electronic parts [0098], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the carbon fibers of WADAHARA with the thermoplastic composition of KOBAYASHI for the benefit of obtaining molded products with excellent mechanical properties such as strength and modulus as taught by WADAHARA. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejections. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained. 
Firstly, the applicant argues that the claimed resin composition and resin molded body comprising the specific combinations of components and specific content of carbon fibers exhibit a surprising improvement in flexural modulus. Moreover, the applicant argues that the comparative Examples of the present invention which comprises the components which are outside the claimed range would not achieve the same level of improvement in flexural modulus. The examiner acknowledges that both ANDO and KOBAYASHI do no teach preferred embodiments of the composition comprising the claimed components. However, both of the references teach the claimed components within the claimed range in the body of the of references, therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I. Furthermore, all disclosures of the prior art, including non-preferred embodiment, must be considered. See In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967); 
Moreover, both the comparative and working Examples were considered. However, the examiner has considered the applicant’s examples for a showing of unexpected results but the examples are not commensurate in scope with the claims because the claims are not limited to the specific components and the amount of the components (i.e. polypropylene (50 parts), carbon fiber (20 part), aliphatic PA and aromatic polyamide, and compatibilizer) in the Table 1 of the present specification. Therefore, it has been held that to overcome a reasonable case of prima facie obviousness given claim must be commensurate in scope with any showing of unexpected results, In re Greenfield, 197 USPQ 227. 
The claim recites a thermoplastic polyolefin resin is broader than the showing in the Tables of polypropylene and polyethylene and there is not claimed amount but in the Table its 50 parts. Same goes for polyamides and compatibilizer (amounts and specificity). Also, the carbon fiber is only limited to 20 parts but the claim recites a range 5 parts to 133 parts so the showing is not for the full claimed range but for only 20 parts. Furthermore, with regards to the unexpected results of the present invention, in order to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  The examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention with the closest applied prior art.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 716.02(b) III and 716.02(e).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765